United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., claiming as widow of E.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Spring City, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1560
Issued: January 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 23, 2012 appellant filed a timely appeal from the March 27, 2012 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether the employee’s death was causally related to his accepted left arm
biceps tendon rupture on June 25, 1977.
On appeal, appellant alleges that, because her husband, the employee, never received
timely medical care for his arm, he could not continue to work. She alleged that she is no longer
getting compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 9, 1978 employee, then a 52-year-old iron worker, filed a traumatic injury claim
alleging that, on June 25, 1977, while he was taking a choker off a beam, the choker flew loose
and struck his left upper arm. OWCP accepted appellant’s claim for left arm biceps tendon
rupture. Subsequently, the employee received compensation for a schedule award, medical
benefits and compensation for wage loss commencing November 22, 1985.
The employee died on July 19, 2011. The immediate cause of death, as indicated on the
death certificate, was vascular dementia. Underlying causes of death were listed as prostate
cancer and coronary artery disease (CAD).
On March 8, 2012 appellant filed a claim for compensation by widow (Form CA-5). In
support of her claim, she submitted a copy of an October 9, 1986 report by Dr. Vincent J. Haren,
a physician specializing in family practice, wherein he indicated that the employee suffered a
traumatic tear of the bicep muscle. Dr. Haren opined that at that time there was no way to repair
the damage because it had been torn for several years and it should have been fixed at the time of
his injury. He noted that it was not possible for appellant to participate in the lifting activities of
an iron worker. Appellant wrote a note on the report contending that the employee would have
been able to continue to work if it had not been for the neglect of the employing establishment.
She also submitted a form sent to the employee on December 1, 2010 and completed by
Dr. Joseph L. Bowers, a Board-certified family practitioner, on December 15, 2010, who
indicated that the employee was totally disabled and unable to return to work.2
By decision dated March 27, 2012, OWCP denied appellant’s claim for survivor’s
benefits.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.3 Appellant
has the burden of proving by the weight of the reliable, probative and substantial evidence that
the employee’s death was causally related to his employment.4 This burden includes the
necessity of furnishing rationalized medical opinion evidence demonstrating a causal
relationship.5 The physician’s opinion must be based on a complete factual and medical
background, must be expressed in terms of a reasonable degree of medical certainty and must be

2

The Board notes that the form submitted by appellant in support of her claim for survivor’s benefits was not
signed or dated nor did it indicate who completed the form. However, the same form was already in appellant’s
record and this form was signed by Dr. Bowers and dated December 15, 2010.
3

5 U.S.C. §§ 8102(a) and 8133.

4

L.R., 58 ECAB 369, 375 (2007); see also L.B., Docket No. 12-699 (issued August 1, 2012).

5

Id.

2

supported by medical rationale explaining the relationship between the employee’s death and his
previous employment.6
An award of compensation may not be based on surmise, conjecture or speculation.7 The
mere showing that an employee was receiving compensation for total disability at the time of
death does not establish that the death was causally related to the federal employment.8
ANALYSIS
The Board finds that appellant has not established that the employee’s 1977 accepted
injury for left arms biceps tendon rupture was a contributing cause to his July 19, 2011 death.
Appellant did not submit a rationalized medical narrative addressing how the accepted
employment injury contributed to the employee’s death. The death certificate does not constitute
a rationalized medical opinion and furthermore, it does not indicate that the employee’s 1977 left
arm biceps tendon rupture contributed to his death. The reports by Dr. Haren and Dr. Bowers do
not address the employee’s cause of death; in fact, these reports were completed prior to the
employee’s death and address his disability at that time. Accordingly, appellant failed to provide
a rationalized medical opinion that the employee’s accepted employment injury contributed to
his death on July 19, 2011. Therefore, OWCP properly denied her claim for survivor’s benefits.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant has not established that the employee’s death was causally
related to his accepted left arm biceps tendon rupture on June 25, 1977.

6

Id.

7

L.T., Docket No. 12-406 (issued June 21, 2012).

8

Edna M. Davis (Kenneth L. Davis), 42 ECAB 728 (1991); see also D.L., Docket No. 11-1993 (issued
July 13, 2012).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 27, 2012 is affirmed.
Issued: January 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

